               Case 7:19-cr-00195-KMK Document 21 Filed 03/09/20 Page 1 of 1
                                               U.S. Department of Justice

                                                         United States Attorney
                                                         Southern District ofNew York
                                                         United States District Courthouse
                                                         300 Quarropas Street
                                                         White Plains, New York 10601


                                                             March 9, 2020
     BY Email and ECF

     The Honorable Kenneth M. Karas
                                                       MEMO ENDORSED
     United States District Court
     Southern District of New York
     300 Quarropas Street
     White Plains, New York 10601

             Re:     United States v. Karen Polonia Alcantara, et al., 19 Cr. 195 (KMK)

     Dear Judge Karas:

             The Government respectfully submits this letter, with the consent of counsel to each
      defendant, to request an adjournment of the upcoming status conference, previously scheduled for
      March 10, 2020 at 12 PM, to March 26, 2020. The parties have not previously sought an
      adjournment of this conference.

              The Government has made electronically stored information and other discovery available
      to the defense, and to allow the defense time to review the discovery and determine what motions,
      if any, they wish to make, the Government requests that the time between the date of this letter
      and the next scheduled conference date be prospectively excluded under the Speedy Trial Act, 18
      U.S.C. § 3161(h)(7)(A), in the interest of justice.

                                                             Respectfully submitted,
 C(~~) .                                                     GEOFFREY S. BERMAN
                                                             United States Attorney
T~ CP~~~ 1s J ju~J                v~~J
 f>r.1 ,\ d\ JLOl<l, 'I\' lo:OQ   1Iv- _'°l <y,\.J,J   By:          Is
                                                             Christopher D. Brumwell
u~l.'/ ~'\ ~  I~               dt° JlJJ.{ 1
                         1~~~:,~'7             I   D
                                                             Assistant United States Attorney
                                                             914-993-1966
~\aw ce,v'(I)(./ tv rtJ 1N J,~rov•y eiv-J fo
b~t1~,¼ 'wt "'Y ll'd't\~~j ~w\J k ,tiud .
~~ \<£     (J,5.c.   g:3r~t(~') C~CA-J .

                            ~o           J
